FILED
                             NOT FOR PUBLICATION                             JAN 27 2016

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


RAUL ERNEST ALONSO-PRIETO,                        No. 14-17557

                Plaintiff - Appellant,            D.C. No. 1:11-cv-00024-MJS

 v.
                                                  MEMORANDUM*
B. PIERCE, Kern County Sheriff Deputy,

                Defendant - Appellee.


                     Appeal from the United States District Court
                         for the Eastern District of California
                     Michael J. Seng, Magistrate Judge, Presiding**

                             Submitted January 20, 2016***

Before:         CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Raul Ernest Alonso-Prieto, a former federal prisoner, appeals pro se from the

district court’s judgment dismissing his action under 42 U.S.C. § 1983 and Bivens


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388

(1971), alleging excessive force. We have jurisdiction under 28 U.S.C. § 1291.

We review for an abuse of discretion a dismissal for failure to prosecute, Al–Torki

v. Kaempen, 78 F.3d 1381, 1384 (9th Cir. 1996), and we affirm.

      The district court did not abuse its discretion by dismissing with prejudice

Alonso-Prieto’s action for failure to prosecute in light of Alonso-Prieto’s failure to

file a pretrial statement, even after the district court warned him that his action

would be dismissed with prejudice if he did not file a pretrial statement. See

Pagtalunan v. Galaza, 291 F.3d 639, 642-43 (9th Cir. 2002) (discussing the five

factors for determining whether to dismiss for failure to prosecute); Ferdik v.

Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992) (although dismissal is a harsh

penalty, the district court’s dismissal should not be disturbed absent “a definite and

firm conviction” that it “committed a clear error of judgment” (citation and internal

quotation marks omitted)). Alonso-Prieto’s contention that he failed to prosecute

because he is blind is unsupported by the record.

      Because we affirm the district court’s dismissal of Alonso-Prieto’s action for

failure to prosecute, we do not consider Alonso-Prieto’s challenges to the district

court’s interlocutory orders. See Al–Torki, 78 F.3d at 1386 (“[I]nterlocutory

orders, generally appealable after final judgment, are not appealable after a


                                            2                                     14-17557
dismissal for failure to prosecute[.]”).

      AFFIRMED.




                                           3   14-17557